                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


MARREESE ALEXANDER HUDSON,

             Plaintiff,

      V.                                             CV 118-101


RICHARD ROUNDTREE, Sheriff,
and OFFICER WASHINGTON,

             Defendants.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS the motions to dismiss,(doc. nos. 14, 15), and DISMISSES this case. The Court

DIRECTS the Clerk to enter an appropriate judgment and CLOSE this case.

      SO ORDERED this _ //'^day of December, 2018, at Augusta, Georgia.


                                                                 IF JUDGE
                                        UNITEE/ STATES DISTRICT COURT
                                                iRN DISTRICT OF GEORGIA
